DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 3/2/22, 5/10/22 and 10/5/22. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (US 20210116392 A1, hereinafter Fitzgerald) in view of Pinter et al. (US 20210299879 A1 hereinafter Pinter ).  
Regarding Claim 1, Fitzgerald discloses a system, comprising: 
a movable platform for receiving a test object, wherein the movable platform is capable of positioning the test object within a ([0061], FIG. 1, accept insertion 251 of the mobile device 800 assisting with aligning placement of the mobile device 800 on the fixturing platform through alignment fiducials 225 that comprises a box or other polygon, raised ridges or lit areas to guide the user with optimal placement of the mobile device 800; [0133], FIGS. 15 & 15A the device under test is in motion and is transferred down a conveyer belt and take its own image as it moves along the belt ); 
a plurality of cameras arranged oriented to capture different views of a plurality of surfaces of the test object ([0063] front-facing camera 874 capturing an image while positioning a mobile device 800 closer to the reflecting mirror 215  or the mobile device 800 to capture a complete image of the mobile device 800; [0133], FIGS. 14, 15, a multi-camera setup are used to capture multiple images and angles of the mobile device while mobile device proceeds down the conveyor to come in the box); and 
a plurality lights arranged outside the dome ([0121], FIGS. 9-13,  mobile device 800 is externally illuminated by a light source, such as an LED light strip, by selectively changing the colors of the lights to illuminate the mobile device and enhance crack detection and analysis and lighting effects are applied; [0133], FIGS. 14, 15; [0140] Figs. 14-15A show structures for multi-sided image capture; and even including alignment in Fig. 17, steps 1720-1725; edge detection in Fig. 18, step 1815 ).

    PNG
    media_image1.png
    663
    575
    media_image1.png
    Greyscale

Fitzgerald further discloses Fiducials 225 comprising a box or other polygon, raised ridges or lit areas to guide the user with optimal placement of the mobile device 800  ([0061] FIG. 1).
However, Fitzgerald does not explicitly disclose the test object within dome.
Pinter teaches disclose the test object within dome ([0070] FIG. 4, diffused light  such as  a dome light  used to inspect transparent packaging; [0107], Indirect light 408 emitted by a dome illumination source 405).  

    PNG
    media_image2.png
    348
    583
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the test object within dome as taught by Pinter ([0107]) into the imaging system of Fitzgerald in order to avoid missing, damaged and/or incorrect contents in cells of blister packages, ensuring quality of finished goods (Pinter, [0070]).

Regarding Claim 2, Fitzgerald in view of Pinter discloses the system of claim 1, wherein the dome is semi-transparent (Pinter: [0111] Illuminating a target 550 with a backlight 506 may produce a silhouette of the target 550 with respect to the camera 560. The machine vision system 500 may utilize the silhouette to enable, for example, high-accuracy transparent target detection. The machine vision system 500 may enable detecting a level of, for example, transparent liquid within a transparent or semi-transparent container. The backlight illuminator 506 may silhouette a shape of the target 550 using the light 551 passing through the target 550).
The same reason or rational of obviousness motivation applied as used above in claim 1.
Regarding Claim 6, Fitzgerald in view of Pinter discloses the system of claim 1,  wherein the dome has an approximately half-cylindrical geometry with two openings, one of the two openings providing a field of view for a first of the plurality of cameras, the other of the two openings providing access to the movable platform to position the test object within the dome (Pinter: [0107], indirect light emitted by a dome illumination source 405  from various directions. Since soft diffuse light may be applied uniformly over a target 450 with, for example, an irregular shape, surface conditions of the target 450 may be uniform, making contrast of inspection points clear. With direct reflection 751b, as a contrast, print may not be detected because of glare on the package. With dome illumination 405, glare may be effectively eliminated by evenly illuminating the surface of the target 450, allowing the print to appear with high contrast). 
The same reason or rational of obviousness motivation applied as used above in claim 1.
Regarding Claim 7, Fitzgerald in view of Pinter discloses the system of claim 1, wherein a first of the plurality of lights are enabled to capture a first view of the test object ([0067] FIGS. 1I-1J, a top cover 220D that includes a one-way mirror. One-way mirrors are also known in the art as two-way mirrors, one-way glasses, half-silvered mirrors, or semi-transparent mirrors. Such implementation provides a reciprocal mirror that appears reflective on one side, such as a bottom side (providing reflective surface 215) and transparent at the other side, such as a top side as may be seen by an observer viewing 243 mobile devices 800 from a position above the top cover 220D).
Regarding Claim 8, Fitzgerald in view of Pinter discloses the system of claim 7, wherein the first plurality of lights are disabled and a second of the plurality of lights are enabled to capture the first view of the test object ([0121], FIGS. 9-13,  mobile device 800 is externally illuminated by a light source, such as an LED light strip, by selectively changing the colors of the lights to illuminate the mobile device and enhance crack detection and analysis and lighting effects are applied; [0133], FIGS. 14, 15 ).
Regarding Claim 9, Fitzgerald in view of Pinter discloses the system of claim 1, 1, wherein the plurality of lights are light emitting diodes (LEDs) ([0121], FIGS. 9-13,  mobile device 800 is externally illuminated by a light source, such as an LED light strip, by selectively changing the colors of the lights to illuminate the mobile device and enhance crack detection and analysis and lighting effects are applied; [0123] FIGS. 9-14 show images taken with various light combinations to see the effects of different lighting and absence of lighting; [0133], FIGS. 14, 15  ).
Regarding Claim 10, Fitzgerald in view of Pinter discloses the system of claim 1, wherein the dome has a geometry corresponding to a geometry of the test object ([0061], FIG. 1, accept insertion 251 of the mobile device 800 assisting with aligning placement of the mobile device 800 on the fixturing platform through alignment fiducials 225 that comprises a box or other polygon, raised ridges or lit areas to guide the user with optimal placement of the mobile device 800; [0133], the device under test could be in motion, and could be transferred down a conveyer belt and take its own image as it moves along the belt); 
Regarding Claim 11 Fitzgerald in view of Pinter discloses the system of claim 1, comprising: a processing device configured to: 
receive a plurality of images of a test object ([0133], FIGS. 14, 15, a multi-camera setup are used to capture multiple images and angles of the mobile device while mobile device proceeds down the conveyor to come in the box);
identify one or more cosmetic defects in the images as received relative to a plurality of profile images for a model object (neural networks to classify defects into various classes such as scratches, chips, fractures, mars, dead pixels, color bleed, color errors per [0140], Fig. 24 including identified defect class 2430; comparison of device (captured) images 2510 with expected results (training images) 2515 in Fig. 25);
determine a cosmetic grade based on the one or more cosmetic defects as identified ([0124], an array of scores is obtained, then from the array a heat map is produced and from an area of the image, and overlay is produced to be displayed onto the original captured image, such as a bounding box shown in FIG. 7 or a color overlaid on the image where damage might exist, then the server returns back the image) and 

    PNG
    media_image3.png
    489
    527
    media_image3.png
    Greyscale

store the cosmetic grade for the test object ([0126], capturing  multiple images with different background colors being [stored &] displayed on the mobile device 800 enhancing the ability to detect additional defects)
Regarding Claim 12, Fitzgerald in view of Pinter discloses the system of claim 11, comprising a display, wherein the processor is further configured to display the cosmetic grade of the test object ([0126] During the diagnostics and image capture process, instead of flashing up a white screen, embodiments could display a colored screen to look for stuck or dead pixels and may take multiple images.  Further black backgrounds on the display of the mobile device potentially for stuck pixels or any type of damage and capturing multiple images with different background colors being displayed on the mobile device 800 may enhance the ability  to detect additional defects).
Regarding Claim 13, Fitzgerald in view of Pinter discloses the system of claim 1, wherein the test object is a smartphone ([0061] FIG. 1 shows a schematic representation of an embodiment of the present invention. A test fixture 200 provides a platform for automated testing of display 1400 and/or housing of a mobile device 800. The test jig includes a fixturing platform 205 with optional alignment guides 225 that assist with placement of the mobile device 800).
Regarding Claim 14,  system claim 14 of using the corresponding method claimed in claims 1,  and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 15, Fitzgerald in view of Pinter discloses the system of claim 14, wherein the dome comprises a matte interior surface (Pinter: [0063], [0063] Some considerations when choosing lighting for use in machine vision systems may include: (1) is the surface flat, slightly bumpy or very bumpy?; (2) is the surface matte or shiny?; (3) is the object curved or flat?; (4) what is the color of the barcode or mark?; and (5) are moving parts or stationary objects being inspected? Choosing optimal lighting for a machine vision system is one aspect to success of the machine vision system, and should be a consideration when setting up the machine vision system.
The same reason or rational of obviousness motivation applied as used above in claim 1.
Regarding Claim 16, Fitzgerald in view of Pinter discloses the system of claim 14, wherein a curvature of the dome matches a curvature of the computing device ([0145], contours comprise defined curves joining all the continuous points (along the boundary), having same color or intensity in an image. As contours are a useful tool for shape analysis and object detection and recognition, they may be used to assist in identification of the area of the captured image corresponding to the mobile device's display 1400)
Regarding Claim 17, Fitzgerald in view of Pinter discloses the system of claim 14, comprising three cameras oriented orthogonally to each other ([0133],  a multi-camera setup such as the illustrations of FIGS. 14, 15, and 15A may be used to capture multiple images and angles of the mobile device (and potentially build a 3-D model of the exterior view of the mobile device)
18. The system of claim 14, wherein two of the plurality of cameras are oriented perpendicularly to each other and oriented to capture images in a same plane.
Regarding Claim 18, Fitzgerald in view of Pinter discloses the system of claim 14, wherein two of the plurality of cameras are oriented perpendicularly to each other and oriented to capture images in a same plane ([0133],  a multi-camera setup such as the illustrations of FIGS. 14, 15, and 15A may be used to capture multiple images and angles of the mobile device (and potentially build a 3-D model of the exterior view of the mobile device)

    PNG
    media_image4.png
    561
    504
    media_image4.png
    Greyscale

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (US 20210116392 A1, hereinafter Fitzgerald) in view of Pinter et al. (US 20210299879 A1 hereinafter Pinter) and VanTassell et al. (US 10419054 B1 hereinafter VanTassell ) 
 
Regarding Claim 16, Fitzgerald in view of Pinter discloses the system of claim 2,
However,  Fitzgerald in view of Pinter does not explicitly disclose wherein the dome is white in color, or the dome has a light transmission rate of from 0.6% to 1.6% or wherein the dome is made of polyvinylchloride,
VanTassell teaches dome is white in color, or the dome has a light transmission rate of from 0.6% to 1.6% or wherein the dome is made of polyvinylchloride (Col. 8. l. 62 to col, 9, l. 6 , (61), the holder 10d and/or the medallion comprises squat dome 158 affixed to the exterior surface or exterior side 46 of the hub 34. The squat dome 158 forming the domed or semi-spherical exterior surface comprising a polyurethane dome which is translucent or transparent; Col. 9, ll. 51-66,  (65) transparent, or at least translucent, so that the surface of the exterior side 46 or exterior surface of the hub 34 can be visible through the dome 158, that is laminated (non-porous) substrate, including: polypropylene (PP), polyvinyl chloride (PVC)).
Ii also notoriously know that Polyvinyl Chloride (PVC) is one of the most commonly used thermoplastic polymers worldwide that naturally white in color as well as its inherent light transmission rate.
Furthermore, the teaching of the prior art of the dome is made of polyvinylchloride is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of the dome is made of polyvinylchloride  would have yielded predictable results of improving quality testing the defective object.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the dome is made of polyvinylchloride as taught by VanTassell (Col. 9, ll. 51-66 ) into the imaging system of Fitzgerald in view of Pinter in order to provide predictable results of improving quality testing the defective object by making use of inherent character tics of Polyvinyl Chloride (PVC).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/Examiner, Art Unit 2487